Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are now pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach an apparatus (and a corresponding method of operating in a memory device having a specific connection of:  
“determining a power nap period; determining that the power nap period is less that a clock cycle period of the clock signal; and generating a header control signal in response to determining that the power nap period is less than the clock cycle period, wherein the header control signal turns off a header of a component of the memory device” (disclosed in claim 1)
“determining that the time period between pre-charging of the replica bit line and when the remaining charge on the replica bit line drops below the predetermined level is less than a clock cycle period of a clock signal, 
and a word line driver connected to the cell array, in response to a clock signal for a read operation or a write operation to charge the selected word line to a predetermined voltage; an input/output circuit connected to the cell array, the input output circuit being operative to read data from and write data into the cell array; and a power control circuit connected to each of the cell array, the word line driver, and the input/output circuit, wherein the power control circuit is operative to selectively turn off a header of at least one of following: the cell array, the word line driver, and the input/output circuit” as disclosed with all the limitations and present in claims 17-20.
Each dependent claim (claims 2-10 and claims 12-16) inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2003/0016564 (Schramn et al.) disclose a memory device of accessing data with precharging control circuit.
U.S. Patent No. 10,109,342 (Roy) disclose techniques for reducing precharging time and enhancing data retention.
U.S. Patent Application Pub. No. 2009/0273989 (Wong) and U.S. Patent Application Pub. No. 2017/0372794 (Walker) disclose various schemes of operating memory device with clock signals in initiating read and write operation but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
Jannuary 25, 2022


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824